        Case 9:14-cv-00158-DLC Document 26 Filed 07/27/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

DENISE A. DYE,                                       CV 20–46–M–DLC

                     Plaintiff,

vs.                                                       ORDER

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.


      Before the Court is Plaintiff’s Unopposed Motion to Dismiss case. (Doc.

25.) The Court retained jurisdiction over this matter after remanding the case to

the Commissioner of Social Security for further administrative proceedings. (Id. at

2.) Plaintiff’s counsel now moves to dismiss the case with prejudice because

Plaintiff, Ms. Dye, has passed away, and there are no readily available successors.

(Id.) Accordingly,

      IT IS ORDERED that Plaintiff’s motion (Doc. 25) is GRANTED. This case

is DISMISSED with prejudice.




                                         1
 Case 9:14-cv-00158-DLC Document 26 Filed 07/27/21 Page 2 of 2



DATED this 27th day of July, 2021.




                                2
